Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-8 and 11-23 are pending.
	Claims 18-23 are withdrawn.
	Claims 1 and 15 are currently amended.
	Claims 1-8 and 11-17 are under examination on the merits.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 1-8 and 11-17 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is maintained.

Response to Arguments
	In Applicant Arguments, dated 06/15/2022, Applicant asserts that based upon the teachings of Tiller et al., one skilled in the art would reason that Applicant was in possession of the claimed invention. - “Briefly, Tiller et al. describe how a skilled artisan would understand how to readily introduce mutations into the CDR region of an antibody and practice high-throughput screening to identify and characterize antibodies that contain introduced mutations in the CDRs. Tiller et al. describe an efficient methodology for systematically and rapidly enhancing the affinity of antibody variable domains while maximizing specificity and stability. Specifically, Tiller et al. disclose an approach of (i) identifying sites in the complementarity-determining regions (CDRs) that are permissive to mutagenesis while maintaining antigen binding properties of the antibody, (ii) mutagenizing the most permissive CDR positions using degenerate codons to encode wild-type residues and a small number of frequently occurring residues, and (111) sorting the modest size libraries displayed on the surface of yeast to identify CDR mutations that confer the greatest increase in affinity (Tiller et al., Abstract).”
	These arguments have been fully considered but are not deemed persuasive. Although Tiller et al. teach alanine scanning mutagenesis technologies that allow for the determination of CDR residues that may be mutated during affinity maturation to develop high affinity antibodies, the determination of which CDR residues may be mutated to improve antigen affinity may only be acquired by experimental determination. For example to identify CDR residues that tolerate variability (permissive CDR residues), the skilled artisan must first perform the alanine scanning mutagenesis technologies of Tiller et al. Second as indicated at Figure 2, several permissive CDR residues were identified in CDRs 2 and 3, but further experimentation would be required to determine the amino acid residue substitutions that would be tolerated at said permissive CDR residues. For example at Figure 4, it is shown that various amino acid substitutions at a number of permissive CDR residues yield antibodies with improved antigen affinity; however one skilled in the art would not be able to predict the consequences of mutant antibodies having any amino acid substitution at one or more permissive CDR residues. As indicated at p. 5 and 6 of the Non-Final Rejection, dated 03/15/2022, both McCarthy et al. and Lin et al. demonstrate that the mutation of a single CDR amino acid residue is sufficient to abrogate antigen binding. Therefore one skilled in the art would reason that the alanine scanning mutagenesis technologies of Tiller et al. are sufficient to empirically determine both permissive and non-permissive CDR amino acid residues, but one skilled in the art would appreciate that even upon the elucidation of permissive CDR residues, experimentation is required to determine the identity of the amino acids that may be present at said permissive CDR residues such that antigen binding is maintained. Notably, even if the methodologies of Tiller et al. were sufficient to enable the skilled artisan to identify mutant antibodies that bind glypican-1, Applicant is reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Applicant further asserts that “explicit disclosure and detailed guidance are provided in the instant specification for the recited anti-human glypican-1 antibodies or antigen-binding fragments thereof of claim 1, subparts (a)-(r) and claim 15, subparts (a)-(t). Combined with the advanced understanding in the art of how to identify and modify antibody complementarity determining regions (CDR) generally and further how to characterize the effects of such modification (e.g., Tiller et al., 2017), it is submitted that the present specification in view of the art provides sufficient identifying characteristics of the encompassed antibodies containing one or two mutations in the CDR moiety when, inter alia, the disclosed anti-human glypican-1 antibody structural properties, functional characteristics, and structure/function correlation are properly considered.”
These arguments have been fully considered but are not deemed persuasive. Although various anti-glypican-1 antibodies are adequately described in claim 1, subparts (a)-(r), and claim 15, subparts (a)-(t), the specification provides no examples of CDR mutants of said various anti-glypican-1 antibodies, nor does the specification provide relevant, identifying characteristics of CDR mutants of said various anti-glypican-1 antibodies that correlate with the ability to bind glypican-1. Furthermore as indicated above, one skilled in the art would reason that the alanine scanning mutagenesis technologies of Tiller et al. are sufficient to empirically determine both permissive and non-permissive CDR amino acid residues, but one skilled in the art would appreciate that even upon the elucidation of permissive CDR residues, additional experimentation is required to determine the identity of the amino acids that may be present at said permissive CDR residues such that antigen binding is maintained. The rejection of the claims under 35 U.S.C. 112(a) have been deemed proper and are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642